Opinion issued April 6, 2006 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-06-00213-CR
____________

CEDDRIC JERRELL AUGUST, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 1010509



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Ceddric Jerrell August, and signed a final judgment in this case on November 29,
2005.  Ceddric Jerrell August did not file a motion for new trial, and therefore the
deadline for filing a notice of appeal was December 29, 2005, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).  
               Ceddric Jerrell August filed a notice of appeal on March 6, 2006, 67 days
after the deadline.  Notice of appeal was deposited in the mail on February 25, 2006,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b). 
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).